DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) ,the longitudinal and the width of the chassis module being size-adjustable 2) one or more front panels detachably attached to the front end of the cabin module, 3) one or more rear panels detachably attached to the rear end of the cabin module, 4) one or more roof panels detachably attached to the top end of the cabin module must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations directed to “the longitudinal and the width of the chassis module being size-adjustable, the chassis module having: at least one frame assembly; multiple wheels being detachably attachable to the frame assembly, the wheels being rotatable, so as to enable mobility of the chassis module; an electric motor operatively connected to the wheels for rotatably driving the wheels, the electric motor being detachably attachable to the frame assembly; a transmission assembly operatively joined with the wheels and the electric motor, the transmission assembly being operable to transmit power from the electric motor to the wheels, the transmission assembly being detachable from the chassis module; and a rechargeable battery pack operatively connected to the electric motor, the rechargeable battery pack being operable to charge the electric motor, the rechargeable battery pack being detachable from the power supply compartment; the cabin module detachably attached to the chassis module, the cabin module defined by a top end, a front end, a left side, a right side, a rear end having a receiving dock, and an interior space, the cabin module having: one or more front panels detachably attached to the front end of the cabin module; one or more rear panels detachably attached to the rear end of the cabin module; one or more side panels detachably attached to the left and right sides of the cabin module; and one or more roof panels detachably attached to the top end of the cabin module” are neither anticipated by nor obvious over the prior art.
For example, attention is directed to Hosbach et al. (US 2020/0148292) and Coombs et al. (US 7,441,809) which teaches relevant apparatuses. However, they fail to teach the above referenced limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
 See Drawings section above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614